Citation Nr: 1629250	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-42 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus type II with erectile dysfunction for the period on appeal prior to January 2, 2008, and a rating in excess of 20 percent for the period on appeal from January 2, 2008.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, including posttraumatic stress disorder symptoms.

3.  Entitlement to an initial compensable rating for left septal deviation with seasonal rhinitis.

4.  Entitlement to a rating in excess of 10 percent for sensory anesthesia, right calf, muscle cramping residuals of shell fragment wound for the period on appeal up to March 21, 2013.

5.  Entitlement to a rating in excess of 10 percent for right calf, residuals of shell fragment wound, symptomatic scar.

6.  Entitlement to service connection for hyperhidrosis.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

8.  Entitlement to service connection for a lung condition, to include as due to in-service exposure to herbicides.

9.  Entitlement to service connection for emphysema.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to June 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Thereafter, jurisdiction was transferred to the RO in Montgomery, Alabama.

In the March 2007 rating decision, the RO denied the Veteran's claims for service connection for a heart condition, neuropathy of the extremities, and erectile dysfunction, and addressed additional claims.  In May 2007, the Veteran expressed disagreement with the RO's March 2007 decision.  After the RO issued a Statement of the Case in October 2009, a timely substantive appeal (VA Form 9) was received in the same month.

Thereafter, the RO granted service connection for a heart condition in July 2011, peripheral neuropathy of the lower extremities in April 2014, and erectile dysfunction in April 2014.  Thus, there is no present case or controversy with regard to these issues.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  The matter of the Veteran's entitlement to service connection for peripheral neuropathy of the upper extremities remains before the Board, and thus, is listed on the first page of this decision.


FINDING OF FACT

In July 2016, the Board was notified that the Veteran died in July 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of his appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014).  A person eligible for substitution is "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) . . . ."  Id.  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant may file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


